DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 02/26/2021. Claims 1, 3-9, and 11-16 are pending in the case. Claims 1 and 9 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/26/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that “the environmental orchestration stages of the pipeline construction module set up and tear down data processing stages and data paths during execution of the streaming analytics workflow” (page 6, paragraph 3). The Applicant then goes on to discuss how this is different because the processing stages are “not defined a priori” and thus “allows flexibility in processing the data stream, as changes in the data processing streams can be made based on results produced during the streaming analysis” (id). The claims, however, do not meaningfully limit what is involved in setting up a or tearing down processing stages, exactly how changes in the data processing streams are determined based on results produced during the streaming analysis, and how those changes are effectuated in the set up or teardown of processing stages. The amended claims merely discuss setting up and tearing down 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order 

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bishop et al. (U.S. Pat. App. Pub. No. 2019/0155646, hereinafter Bishop) in view of Bowers et al. (U.S. Pat. App. Pub. No. 2016/0358102, hereinafter Bowers).

As to independent claim 1, Bishop teaches:
A system for predictive analysis of very large data sets using a directed computational graph, comprising (Abstract. Paragraph 42, predictive analytics. Paragraph 10, big data. Paragraph 41, graph of computation):
a processor, a memory, a non-volatile data storage, and a first plurality of programming instructions stored in the memory and operable on the processor of a computing device (Paragraph 129);
a pipeline construction module comprising a second plurality of programming instructions stored in the memory of the computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Figure 1. Paragraph 129):
present a graphical user interface to a user comprising modular building blocks, each comprising modular building blocks comprising either a declarative definition of an environmental orchestration stage of a streaming analytics workflow or a declarative definition of a data processing stage of a streaming analytics workflow (Figure 1, IDE 121, rendering engine 120, orchestration 112, explorer engine 115, live dashboard builder engine 116. Paragraph 87); and
receive and store input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph):
the directed computational graph comprises nodes representing workflow stages and edges representing message outputs between the workflow stages (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108);…
the workflow stages further comprise: one or more environmental orchestration stages, each configured to: set up data processing stages and data paths during execution of the streaming analytics workflow; and teardown data processing stages during execution of the streaming analytics workflow (Figure 2, coordinator 210, scheduler 208. Paragraph 81, when stage [a] has fully 
wherein the data processing stages each comprise one or more data source stages, one or more data sink stages, and a plurality of transformation stages (Figure 2, worker tier 214); and
a pipeline processing module comprising a third plurality of programming instructions stored in the memory of the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Figure 1. Paragraph 129):
retrieve the stored directed computational graph (Figure 1, orchestration 112);
receive a first data stream for analysis using the directed computational graph (Figure 2, data sources 102, input pipeline 204); and
process the first data stream through the streaming analytics workflow in accordance with directed computational graph (Paragraph 13, processes data from one or more near real-time (NRT) data streams, and pipelines for processing over multiple stages. Paragraph 49, a system and various implementations of providing strong ordering in multi-stage processing of near real-time (NRT) data streams. Paragraph 51, Apache stream processing systems).
Bishop does not appear to expressly teach the directed computation graph comprises at least one cyclic workflow stage.
Bowers teaches the directed computation graph comprises at least one cyclic workflow stage (Paragraph 21, a workflow can be composed of a directed graph (DG) of data processing operators and can have an associated output schema. In some embodiments, the DG can include iterative feedback loops and/or recursion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop to include the machine learning flow techniques of Bowers to find new correlations, trends, patterns, categories, etc. without some of the manual burdens typically encountered by developers and analysts (see Bowers at paragraphs 2 and 3).

As to dependent claim 3, Bishop does not appear to expressly teach a workflow stage in the directed computational graph is constructed using a different workflow stage in the directed computational graph (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet 

As to dependent claim 4, Bishop does not appear to expressly teach the pipeline processing module is configured to employ exactly-once semantics, wherein a datapoint is the data stream impacts the construction of 3the directed computational graph the first time that it is received, and subsequent instances of an identical or semantically-similar datapoint in the data stream do not impact the construction of the directed computational graph (Paragraph 125, the object type defines the structure (e.g., the formatting, functions and other constructs) of each respective object 726 and the various fields associated therewith).

As to dependent claim 5, Bishop does not appear to expressly teach the streaming analytics workflow comprises analysis of the data stream in a sliding time window (Paragraph 74, a time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches).

As to dependent claim 6, Bishop does not appear to expressly teach the modular building blocks are domain-agnostic (Paragraph 42, an integrated environment that collects and processes a high volume of data from a plurality of entities in real-time or near real-time, often with low latency. In some instances, processing logic can be applied to the data to generate real-time or near real-time analytics).

As to dependent claim 7, Bishop does not appear to expressly teach the modular building blocks are domain-specific (Paragraph 27, task sequence is a ride delivery workflow set up by a cab sharing company).

As to dependent claim 8, Bishop does not appear to expressly teach the pipeline processing module receives a second data stream comprising a data context that is preserved from the first stream into a node of the directed computational graph, the data context shared at the node allowing the first data stream and the second data stream to share common meaning of data associated with the data context (Figure 1, streams, 103, 106, and rich contextual data store 110).

As to independent claim 9, Bishop teaches:
A method for predictive analysis of very large data sets using a directed computational graph, comprising the steps of (Abstract. Paragraph 42, predictive analytics. Paragraph 10, big data. Paragraph 41, graph of computation):
presenting a graphical user interface to a user comprising modular building blocks, each comprising modular building blocks comprising either a declarative definition of an environmental orchestration stage of a streaming analytics workflow or a declarative definition of a data processing stage of a streaming analytics workflow (Figure 1, IDE 121, rendering engine 120, orchestration 112, explorer engine 115, live dashboard builder engine 116. Paragraph 87); and
receiving and storing input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks wherein (Paragraph 87, 
the directed computational graph comprises nodes representing workflow stages and edges representing message outputs between the workflow stages (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108);…
the workflow stages further comprise: one or more environmental orchestration stages, each configured to: set up data processing stages and data paths during execution of the streaming analytics workflow; and teardown data processing stages during execution of the streaming analytics workflow (Figure 2, coordinator 210, scheduler 208. Paragraph 81, when stage [a] has fully executed and stage [b] begins, the coordinator 210 knows that only two of the hundred worker nodes allocated to stage [b] need to be invoked. Paragraph 37, 
one or more data processing stages each comprising one or more data source stages, one or more data sink stages, and a plurality of transformation stages (Figure 2, worker tier 214);
retrieving the stored directed computational graph (Figure 1, orchestration 112);
receiving a first data stream for analysis using the directed computational graph (Figure 2, data sources 102, input pipeline 204); and
processing the first data stream through the streaming analytics workflow in accordance with directed computational graph (Paragraph 13, processes data from one or more near real-time (NRT) data streams, and pipelines for processing over multiple stages. Paragraph 49, a system and various implementations of providing strong ordering in 
Bishop does not appear to expressly teach the directed computation graph comprises at least one cyclic workflow stage.
Bowers teaches the directed computation graph comprises at least one cyclic workflow stage (Paragraph 21, a workflow can be composed of a directed graph (DG) of data processing operators and can have an associated output schema. In some embodiments, the DG can include iterative feedback loops and/or recursion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop to include the machine learning flow techniques of Bowers to find new correlations, trends, patterns, categories, etc. without some of the manual burdens typically encountered by developers and analysts (see Bowers at paragraphs 2 and 3).

As to dependent claim 11, Bishop does not appear to expressly teach a workflow stage in the directed computational graph is constructed using a different workflow stage in the directed computational graph (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108. Figure 2, worker tier 214).

As to dependent claim 12, Bishop does not appear to expressly teach the construction of the directed computational graph employs exactly-once semantics, wherein a datapoint is the data stream 

As to dependent claim 13, Bishop does not appear to expressly teach the streaming analytics workflow comprises analysis of the data stream in a sliding time window (Paragraph 74, a time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches).

As to dependent claim 14, Bishop does not appear to expressly teach the modular building blocks are domain-agnostic (Paragraph 42, an integrated environment that collects and processes a high volume of data from a plurality of entities in real-time or near real-time, often with low latency. In some instances, processing logic can be applied to the data to generate real-time or near real-time analytics).

As to dependent claim 15, Bishop does not appear to expressly teach the modular building blocks are domain-specific (Paragraph 27, task sequence is a ride delivery workflow set up by a cab sharing company).

claim 16, Bishop does not appear to expressly teach the step of receiving a second data stream comprising a data context that is preserved from the first stream into a node of the directed computational graph, the data context shared at the node allowing the first data stream and the second data stream to share common meaning of data associated with the data context (Figure 1, streams, 103, 106, and rich contextual data store 110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/Casey R. Garner/Examiner, Art Unit 2123